Citation Nr: 0733480	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for headaches.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for amnesia.  

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.  

This matter is comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen the 
veteran's claims for entitlement to service connection for 
headaches, amnesia and depressive neurosis in the absence of 
new and material evidence.  

In a January 2001 statement, the veteran indicated that he 
wished to reopen his claim for entitlement to service 
connection for a dental disability.  A March 2001 letter from 
the RO informed the veteran that his claim fell under the 
jurisdiction of the Miami VA Medical Center (VAMC), and that 
the claim had been referred to that facility.  Review of the 
record does not reveal that this claim has been adjudicated.  
As such, it is REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that the veteran's due process rights, including those 
associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2007), are met.  

The July 2003 rating decision notes that the evidence 
received by the RO includes outpatient treatment reports from 
the Miami VAMC dated between May 1993 and June 1998.  
Subsequent to this decision, the veteran submitted a VA Form 
21-4142 that was received by the RO in September 2003, on 
which he indicated that he had received treatment at the 
Miami VAMC in August and September 2003.  The RO, however, 
has not obtained the veteran's more recent treatment records 
from this facility.  As such, the RO should obtain the 
veteran's complete treatment records from the Miami VAMC 
since June 1998.  

The record also reflects that the veteran was awarded 
disability benefits from the Social Security Administration 
(SSA) effective September 1977.  See August 1979 SSA 
decision; March 1986 VA Form 21-4138.  The medical and legal 
documents pertaining to this award have not been associated 
with the claims folder.  The possibility that SSA records 
could contain evidence relevant to the claims cannot be 
foreclosed absent a review of those records.  Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002).  The case, therefore, 
must be remanded to obtain these records.  
38 C.F.R. § 3.159(c)(2) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete 
treatment records from the Miami VAMC, 
dated since June 1998.  

2.  Request all medical and legal 
documents pertaining to the veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.  

3.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

